DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 02/24/2021. Claims 1, 7-10 and 13-21 are currently pending in the application. An action follows below:
Response to Arguments
The claim objection of claim 18 in the previous Office action dated 12/21/2020 has been withdrawn in light of the amendment to this claim.
In response to the rejection under 35 U.S.C. 103 in the previous Office action, Applicant has amended independent claim 1 and provided on pages 9-10 of the amendment arguments which have been fully considered but they are not persuasive as follows:
(a)	Applicant has argued the cited references, Adachi, Murota, Miyake and Kim, failing to teach a newly added limitation, “the touch electrode is directly contacting an upper surface of the encapsulation layer.” Examiner respectfully disagrees because, as discussed in the below detailed rejection, the “claimed” encapsulation layer comprises elements [367BM, 367R, 190] and a [[unlabeled]] layer disposed on the elements [367BM, 367R] and covers an upper surface and a side surface of the pixel array layer (see the below annotated Fig. 23 of Adachi) and the “claimed” touch electrode layer comprises elements [651, 652, 655] and the elements [652, 655] of the touch electrode layer [651, 652, 655] directly contacts an upper surface of the above-discussed [[unlabeled]] layer of the encapsulation layer, as an upper surface of the encapsulation layer (see at least the below annotated Fig. 23 of Adachi.)
(b)	Applicant has argued on page 10 of the amendment: 
“For instance, Adachi and Murota, singly or in combination, fail to teach or suggest the specifics of the encapsulation layer (e.g., 120) contacting surfaces of the pixel array layer (e.g., 110) with are not contacting with the substrate (e.g., 100) … 
According to Applicant's embodied invention, the insulation layer (e.g., 150) is provided for preventing fumes out of the planarization layer (e.g., 140) from being intruded into the functional film (e.g., 170). Therefore, the insulation layer (e.g., 150) includes a molecule- adsorbing material. In addition, for ensuring the adhesive force between the insulation layer (e.g., 150) and the film adhesive member (e.g., 160), the insulation layer (e.g., 150) includes a scattering surface (e.g., 153) …
In addition, Adachi and Murota … 140).”
	
see In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968)) and (ii) the below rejection clearly discusses all limitations of the claims.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1, 8-10, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2015/0367622 A1; hereinafter Adachi) in view of Murota (JP 2013052569 A; see the attached English translation for the following citations.)
As per claim 1, Adachi discloses a display apparatus with integrated touch screen (see at least Figs. 22-23, disclosing one embodiment of a display apparatus with integrated touch screen) the display apparatus comprising: 
a pixel array layer on a substrate (see at least Figs. 22-23, disclosing a pixel array layer comprising a plurality of pixels 302 on a substrate 101;) 
an encapsulation layer covering an upper surface and a side surface of the pixel array layer (see at least the below annotated Fig. 23, disclosing the “claimed” encapsulation layer which comprises elements [367BM, 367R, 190] and a [[unlabeled]] layer disposed on the elements [367BM, 367R] and covers an upper surface and a side surface of the pixel array layer;)
a touch electrode layer directly contacting an upper surface of the encapsulation layer (see the below annotated Fig. 23, disclosing a touch electrode layer comprising at least elements [651, 652, 655] and at least the elements [652, 655] of the touch electrode layer [651, 652, 655] directly contacting an upper surface of the above-discussed [[unlabeled]] layer of the encapsulation layer as an upper surface of the encapsulation layer,) the touch electrode layer including: a touch insulation layer [655] and a plurality of touch electrodes [651, 652] on the touch insulation layer (see Adachi Fig. 23;)
a planarization layer on the plurality of touch electrodes (see Adachi at least Fig. 23, disclosing a planarization layer comprising at least element 114 and being on the plurality of touch electrodes [651, 652];)
an insulation layer on the planarization layer (see Adachi at least Fig. 23, disclosing an insulation layer 115 on the planarization layer;) and 
a functional film attached on the insulation layer by a film adhesive member (see Adachi at least Fig. 23, disclosing a functional film 367p attached on the insulation layer 115 by a film adhesive member 668; also see ¶ [0537], disclosing the member 668 being an ultraviolet curable resin; ¶ [0395], disclosing the adhesive layer being an ultraviolet curable resin,)
wherein the insulation layer is disposed between the planarization layer and the functional film (see at least Fig. 23, disclosing the insulation layer 115 disposed between the planarization layer 114 and the functional film 367p) and has an excellent moisture-proof property to prevent diffusion of impurities, such as moisture and water vapor, into the organic EL element (see at least ¶¶ [0398]-[0400],) 
wherein the plurality of touch electrodes [651, 652] include a plurality of first touch electrodes [651] on the touch insulation layer [655] and a plurality of second touch electrodes [652] under the touch insulation layer [655] (see at least Fig. 23) and
wherein the plurality of first touch electrodes [651] are disposed between the touch insulation layer [655] and the planarization layer [114] (see at least Fig. 23.)



[AltContent: textbox (a [[unlabeled]] layer of the encapsulation layer)][AltContent: arrow]
    PNG
    media_image1.png
    491
    558
    media_image1.png
    Greyscale

 Adachi’s the above-discussed embodiment does not explicitly disclose limitations, (i) “a plurality of bridge electrodes”, (ii) “the second touch electrodes disposed between the touch insulation layer and the planarization layer,” and (iii) “the insulation layer comprising a scattering surface including a micro lens pattern and a base layer including a molecule-adsorbing material, wherein the micro lens pattern includes a plurality of concave portions and at least one partition wall, the plurality of concave portions being arranged in parallel along a first direction and in a zigzag form along a second direction,” as claimed.
Regarding to the above limitations (i) and (ii), Adachi further discloses another embodiment of the display apparatus, as shown in Fig. 20A, wherein the touch electrode layer comprising: a plurality of bridge electrodes (594) on the encapsulation layer (115, 360); a touch insulation layer (593) on the bridge electrodes (594); a plurality of touch electrodes (591, 592) which includes a plurality of first touch electrodes (591) and a plurality of second touch electrodes (592) and are disposed on the touch insulation layer (593); and a touch buffer layer (111, 113, 597) (see at least Fig. 20A.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Adachi display apparatus to have the touch electrode layer comprising a plurality of bridge electrodes on the encapsulation layer, a touch insulation layer on the bridge electrodes, a plurality of touch electrodes which includes a plurality of first touch electrodes and a plurality of second touch electrodes and is disposed on the touch insulation layer, and a touch buffer layer, to obtain the same predictable result. Note that the above modified Adachi would obviously render the plurality of first touch electrodes and the plurality of second touch electrodes disposed between the touch insulation layer and the planarization layer.
Regarding to the above limitations (iii), in the same field of endeavor, Murota discloses an organic EL display apparatus comprising an organic EL panel 20 using a water vapor barrier film 10, as an insulation layer, disposed over the organic EL element (see at least Fig. 2; page 14, line 33; page 15, lines 1-6,) and the water vapor barrier film 10 [[as the insulator layer]] comprising: a scattering surface including a micro lens pattern (1a) including a plurality of concave portions and at least one partition wall, the plurality of concave portions being arranged in parallel along a first direction and in a zigzag form along a second direction (see at least Fig. 1); and a base layer including a water vapor barrier layer (2) and a protective layer (3), wherein both the water vapor barrier layer (2) and the protective layer (3) include a molecule-adsorbing material (see at least Fig. 1; last paragraph on page 2; page 9, lines 31-33, disclosing the water vapor barrier layer 2 comprising a polysilazane-containing coating solution and the protective layer comprising a siloxane-containing coating solution; further see page 6, lines 4-7, disclosing polysilazane-containing coating solution adsorbing water molecules; the siloxane-containing coating solution of the protective layer also including molecule-adsorbing material,) to improve the light extraction efficiency when emitted light from the organic EL element passes through the water vapor barrier film and is emitted to the emission side (see at least page 4, lines 3-7.)

Adachi, as discussed above, discloses the insulation film/layer having an excellent moisture-proof property and functioning as a water vapor barrier film to prevent diffusion of impurities, such as moisture and water vapor, into the organic EL element. Murota, as discussed above, discloses the water vapor barrier film, as an insulation layer, which comprises a scattering surface including a micro lens pattern 1a and a base layer including a water vapor barrier layer and a protective layer, wherein both the water vapor barrier layer and the protective layer include a molecule-adsorbing material, to improve the light extraction efficiency when emitted light from the organic EL element passes through the water vapor barrier film and is emitted to the emission side. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the insulation layer of the Adachi display apparatus to include a scattering surface including a micro lens pattern 1a, and a base layer including a water vapor barrier layer and a protective layer both including a molecule-adsorbing material, in view of the teaching in the Murota reference, to improve the above modified display apparatus of the Adachi reference for the predictable result of improving the light extraction efficiency when emitted light from the organic EL element passes through the water vapor barrier film and is emitted to the emission side.
Accordingly, the above modified Adachi in view of Murota obviously renders all limitations of this claim.

As per claim 8, the above modified Adachi discloses the molecule-adsorbing material adsorbing water molecules (see Murota at least page 9, lines 31-33, disclosing the water vapor barrier layer 2 comprising a polysilazane-containing coating solution and the protective layer comprising a siloxane-containing coating solution; further see page 6, lines 4-7, disclosing polysilazane-containing coating solution adsorbing water molecules; the siloxane-containing coating solution of the protective layer also adsorbing water molecules.)
As per claims 9-10, the above modified Adachi, as discusses in the rejection of claim 4, discloses the insulation layer comprising an organic material comprising the molecule-adsorbing the molecule-adsorbing material comprising a fluorine-based composition” of claim 9 or “the molecule-adsorbing material adsorbing an outgas fume of the planarization layer” of claim 10. Official Notice is taken that both the concept and the advantages of utilizing the Du Pont company’s trademark Nafion molecular sieves, which are the molecule-adsorbing material comprising the fluorine-based compositions, to adsorb water molecules and a polar outgas fume of the planarization layer are well-known and expected in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the insulation film/layer of the Adachi to include the Du Pont company’s trademark Nafion molecular sieves as this trademark Nafion molecular sieves are known to adsorb water molecules and a polar outgas fume of the planarization layer, especially in the above-modified Adachi display apparatus.
As per claim 13, the above modified Adachi discloses the film adhesive member comprising a pressure sensitive adhesive, an optically clear adhesive, or an optically clear resin (see Adachi at least ¶ [0395].)
As per claim 15, the above modified Adachi discloses the functional film comprising a polarizing film (see at least ¶ [0459], disclosing the functional film 367p comprising a circular polarizing film.)
	As per claim 16, the above modified Adachi discloses the scattering surface being a non-flat surface providing an interface between the insulation layer and the film adhesive member (see the discussion in the rejections of claims 1 and 3 regarding to the insulation layer comprising the scattering surface and the film adhesive member; further see Murota at least Fig. 1; page 4, lines 4-18, disclosing the scattering surface being a concave or convex surface.)
As per claim 17, the above modified Adachi renders the film adhesive member attached on the scattering surface (see Adachi at least Fig. 23, disclosing a functional film 367p attached on the insulation layer 115 by a film adhesive member 668.)
As per claim 18, the above modified Adachi renders the film adhesive member attached to the micro lens pattern of the scattering surface (see the discussion in the rejections of claim 1; further see Adachi at least Fig. 23, disclosing a functional film 367p attached on the insulation layer 115 by a film adhesive member 668.)
see Murota at least Fig. 1; page 4, lines 4-18, disclosing the micro lens pattern 1a comprising plural spherical lens pattern comprising:28Attorney Docket No. 5706-0434PUS1 a plurality of concave portions and at least one partition wall, the at least one partition wall being disposed between adjacent concave portions of the plurality of concave portions.)
As per claim 20, the above modified Adachi discloses the molecule-adsorbing material added to the insulation layer being 5% or less of a total volume of the insulation layer (see Murota at least page 5, lines 36-37, disclosing the molecule-adsorbing material added to the insulation layer being 0.2% to 35% of a total volume of the insulation layer.)
As per claim 21, see the discussion in the rejection of claim 1 for similar limitations. The above modified Adachi obviously renders the touch buffer layer on the encapsulation layer and the plurality of bridge electrodes on the touch buffer layer (see the rejection of claim 1; or see Adachi at least Fig. 20A, showing the touch buffer layer (111, 113, 597) on the encapsulation layer (115, 360) and the plurality of bridge electrodes (594) on the touch buffer layer.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Murota, and further in view of Miyake et al. (US 2016/0349904 A1; hereinafter Miyake.)
As per claim 7, the above modified Adachi, as discussed in the rejection of claim 5, discloses the plurality of touch electrodes (591, 592/ 651, 652) and the plurality of bridge electrodes (594), but is silent to the plurality of touch electrodes and the plurality of bridge electrodes each comprising a mesh pattern.
However, in the same field of endeavor, Miyake discloses an organic EL display apparatus (see at least Fig. 32A, 38) comprising a touch electrode layer (see at least Figs. 32A, 38) comprising a plurality of bridge electrodes (2594/634), a touch insulation layer (2593) on the bridge electrodes, and a plurality of touch electrodes (2591, 2592/ 632, 633) on the touch insulation layer (see at least Fig. 32A, 38,) wherein the plurality of touch electrodes and the plurality of bridge electrodes each comprises a mesh pattern (see at least Fig. 36C; ¶ [509], disclosing the plurality of touch electrodes and the plurality of bridge electrodes, each comprising a mesh pattern,) thereby improving the high visible light transmittances and reducing a surface resistance of the touch electrode layer (see at least ¶ [0408].) Thus, it would have been .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Murota, and further in view of Kim (US 2015/0301782 A1.)
As per claim 14, the above modified Adachi, as discussed in the rejection of claim 2, discloses the planarization layer, but is silent to the material of the planarization layer.
However, in the same field of endeavor, Kim discloses an organic EL display apparatus (see at least Fig. 3) comprising a planarization layer comprising one of polyacrylates resin, epoxy resin, phenolic resin, polyamide resin, polyimide resin, and benzocyclobutene resin, thereby increasing luminance efficiency (see at least ¶ [0087].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the planarization layer comprising one of polyacrylates resin, epoxy resin, phenolic resin, polyamide resin, polyimide resin, and benzocyclobutene resin, in the Adachi display apparatus, in view of the teaching in the Kim reference, to improve the above modified display apparatus of the Adachi reference for the predictable result of increasing luminance efficiency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626